                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-00438-FDW
                               (3:12-cr-00146-FDW-1)

WILLIAM SUTTLES-BARDEN,             )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )                       ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Defendant.        )
___________________________________ )



       THIS MATTER is before the Court on its own motion on the Government’s Response to

Order to Show Cause [Doc. 7] and the United States Supreme Court’s decision in United States v.

Davis, No. 18-431.

       Petitioner’s Section 2255 Motion to Vacate Sentence [Doc. 1] has been stayed since

September 2, 2016, pending the decision of the Fourth Circuit Court of Appeals in United States

v. Ali, No. 15-4433, or United States v. Simms, No. 15-4640, and the Supreme Court’s decision

in Beckles v. United States, No. 15-8455. [Doc. 4]. The Fourth Circuit stayed Ali pending the

Supreme Court’s decision in United States v. Davis, No. 18-431. On March 6, 2017, the Supreme

Court decided Beckles. On June 24, 2019, the Supreme Court decided Davis. On September 12,

2019, the Court ordered the parties to show cause, within 14 days, as to why the stay should not

be lifted in light of Davis. On September 26, 2019, the Government filed a response indicating its

agreement that the stay should be lifted and requesting 60 days to respond to the Petitioner’s

Section 2255 motion to vacate. [Doc. 7].
       IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

Government shall have sixty (60) days from this Order to file its response in this matter.


                                               Signed: September 30, 2019




                                                 2
